Appellant was convicted of the murder of his wife and the death penalty assessed.
The proof would show that deceased being dissatisfied with the home appellant carried her to, a place near Crosby, in Harris County, said she was going to return to her father's, in Waller County. Appellant in his confession says that the kinsfolk of deceased, before this, had been trying to get his wife away from him, and when, on this morning, she said she was not satisfied with the home he had provided, and that she was going back from where she came, he thought she meant it and he could not control himself, and he went in another room, got a shotgun and shot and killed her. On this trial he made no defense of his action further than to plead he was insane, and, therefore, not responsible for his acts. On this plea of insanity appellant introduced proof of his acts and conduct from his childhood up to and including the day of the homicide, and, by his father, of his conduct shortly after the homicide. All this evidence of queer conduct and acts during the various periods of his life's history was introduced by appellant to prove that he was insane at the time of the killing of his wife. Appellant does not rely upon any specific cause at the time of or just prior to the homicide to prove that his mind was temporarily unbalanced at the time of the homicide, but appellant begins with his childhood days and takes acts and conduct then occurring, and through all the various years of his life to prove that at the time, at least, he was of unsound mind and incapable of knowing right from wrong. And as this inquiry embraced this broad a scope, in rebuttal of this testimony, certainly it was permissible for the State to show, if it *Page 113 
could, that at no period of his life was appellant's mind so unbalanced as to render him irresponsible for his acts. As the appellant relied on such facts to show that he was mentally unbalanced at the time of the commission of the offense, the State could introduce the same character of proof as tending to show that he was not mentally unbalanced at the time of the homicide, and was sane at that time.
In bills of exception Nos. 1, 6, 9 and 10 objections are made to the introduction of the testimony of Drs. York, Ross and Martin. As these bills are all of the same character we will state only what one of the physicians testified. After qualifying as an expert on insanity, Dr. Martin testified: "I talked to this defendant a number of times, talked to him about first one thing and then another; talked to him about his condition, how he felt and how he was getting along, what caused him to get into this trouble and first one thing and another as it would come up, talked to him on general subjects, the weather, the war or anything of that kind, current events. The day before this case started last Wednesday I was present when he was talking about his troubles and his early boyhood and life generally, the day before this case started; he has made to me a detailed statement about the events of his life, from his boyhood and up to where he went to school, what he had done, where he had worked and the name of his children and wife and went into a history of his mother and father; he went into those subjects at length; in my opinion he is absolutely sane; I know that he knows it is wrong to kill anyone; if a person had a slip of the mind for an hour or a day, and then regains consciousness he would not know anything that took place during that interval; he could not detail anything that he saw or heard during that interval of the disease of his mind; if this defendant several days after his wife died made a detailed statement of all the facts and movements of the man and of his wife and his children during the day that she died, during the very time that she died, in other words, if he made a detailed statement of those things, would say that he was absolutely sane at the time he committed the offense; the defendant here in the court-room is a changed man from his appearance and conduct and his actions in the jail since the day before yesterday; he seems to be taking the ròle of melancholy; he is not suffering from any such disease as that. I observed him closely last night and this morning and a man suffering from melancholia is absolutely relaxant. I mean by that he don't bat an eyelid; observed him last night and this morning and he does not look it at all; it is absolutely my opinion that he is trying to simulate melancholy or insanity; simulate means to take off, make off, pretend, malingering."
Appellant objected to this testimony on the ground that the conduct of appellant in the court-room was not a proper subject of inquiry to be considered by the jury, and the manifest purpose of the questions propounded was to elicit from them and have them present to the jury a confession of the defendant's conduct while in jail and his conduct *Page 114 
while in the court-room, and the defendant had not offered any evidence for the purpose of showing insanity, his looks, appearance, conduct, expression or gestures, during the progress of the trial or while he was in jail, and this was in effect causing the defendant to testify against himself. All the objections here urged were specifically passed on by this court in Tubb v. State, 55 Tex.Crim. Rep., and decided adversely to his contention. In that case the objection, among others, was urged as here: "Because it is an effort on the part of the State to use the appearance and conduct of the defendant in the courtroom against him when he was not placed on the witness stand." The court in that case said: "The position maintained by appellant was in effect decisively ruled adversely to him in the case of Burt v. State, 38 Tex.Crim. Rep.." In that case Dr. Davis was placed on the stand as a witness for the State and was permitted to testify that the defendant was simulating, that is, playing a part and not acting naturally. This testimony was held not inadmissible. Again, in that case Dr. Wooten was permitted to testify that while Burt was in jail he had gone to the jail, had taken the dimensions of his skull, and while there examined the defendant, talked to him, looked at him and observed him. This was held not to be error. Again, in that case Jack Hughes was placed on the stand for the State, by whom it was shown that he had noticed the fact that defendant had struck his head against the window frame the day before as he passed through the window, and that it was the only time defendant had done so in the many times he had passed through said window during the trial. This was held not to be error. Summarizing on the question generally the court uses the following language: "We are not informed of any case holding that because a prisoner is in jail, unwarned, therefore his conduct can not be observed, so that the expert can give an opinion as to his sanity. It would be a remarkable case, indeed, in which the accused, if insane, would simulate sanity. We can not comprehend how the fact that he was in jail could affect his conduct in this particular in any manner, and, therefore, the ruling of the court in regard to the testimony of Dr. M.M. Smith was correct. See Adams v. State,34 Tex. Crim. 470. See also Cannon v. State, 41 Tex. Crim. 467. Again, as we have seen, `The conduct and acts of defendant while in jail may be given in evidence, as a basis for an opinion by a non-expert as to defendant's sanity, though defendant was not warned that his acts and conduct would be used as evidence against him, as they are not a confession.' Adams v. State, 31 S.W. Rep., 372. The admission of this testimony could in no proper sense be held to be a reference to the failure of the defendant to testify, but was merely the expression of an opinion by the expert, based on the testimony developed at a hearing and having reference to the conduct, appearance and demeanor of the defendant then present."
Appellant does not dispute this is the rule announced in the Tubbs case, but says that the Burt case is not authority for such ruling, in that in the Burt case the court stated that the defendant had "offered *Page 115 
in evidence the manner and appearance of the defendant, the way he demeaned himself during the trial, as evidence of insanity at the time of the trial," and the court gave this as a basis for its holding. The record discloses that in the Burt case the defendant did not testify as a witness any more than did appellant in this case. It may be in that case the defendant's counsel called attention to his acts and conduct during the trial, while in this case it is not shown they did so, yet his acts, conduct and demeanor during the trial were plainly evident to the jury. By no conceivable freak of the imagination could it be conceived that his acts, conduct and demeanor during the trial were not and would not be noticed by the jury, and considered by them in passing on the issue of his insanity, and we think the Tubb case was correct in holding that experts could take into consideration, in giving an opinion as to his sanity, his acts, conduct and demeanor on the trial as well as his acts, conduct and demeanor on other occasions. Guerrero v. State,75 Tex. Crim. 558, 171 S.W. Rep., 731; Kirby v. State,68 Tex. Crim. 63, 150 S.W. Rep., 455, and cases cited in Branch's Crim. Code, under art. 40, Penal Code (the advance sheets with which we have been favored). This is not only the rule in this State but also in other jurisdictions. Wigmore in his work on Evidence, section 1160, says: "On the issue of insanity, it was from an early period regarded proper that the person should appear before the chancellor for inspection. Since the chancellor is upon the subject of insanity no less a layman than is a juryman, it seems equally proper, and has been perhaps equally long established, that an inspection by the jury should be an allowable mode of acquiring knowledge on the issue of insanity. It seems to be universally accepted that, in whatever form the issue of insanity may be presented, the jury may take into consideration the behavior of the person as observed by them," citing a great number of authorities.
Appellant also contends that it was improper to permit these experts to testify that if a person is laboring under a sudden attack of insanity, mental aberration, brought on by trouble, or anything else and had a slip of his mind for an hour or a day, he would not know anything he did, anything that took place or happened during that time, when his mind resumed its normal condition. This testimony was clearly admissible. These doctors had qualified as experts on insanity, evidencing that they had often treated this mental disorder, and were familiar with and informed of conditions under such circumstances. And it was also permissible for them to state that one who was insane to the extent of not knowing right from wrong, would not and could not detail the incidents attendant upon the homicide, and the events that happened just before and subsequent to the homicide. It was in evidence in this case that appellant had detailed all these incidents a week after the homicide, and the other evidence demonstrates that he correctly did so.
Bills of exception Nos. 3, 5, 15, 22 and 23 are objections to the admissibility of the testimony of the witness Tom Smith, the jailer, and *Page 116 
to various portions of this witness' testimony. This witness testified: "I am a deputy sheriff; have known defendant ever since he has been in jail, that has been for some time. Have been a deputy sheriff five or six years; have had charge of him since this trial, have been around him; in a way I have had an opportunity to observe him in jail, his conduct in the jail; I go to the jail every morning; saw him every day; I have seen him in jail by serving different papers on different persons and he was one among many, that is the only way I have observed him; he does not conduct himself in jail like here in the court-room; from my observation of him in jail he is like any other ordinary prisoner, never noticed anything peculiar about him; during the trial of this case have transferred him from the jail to the courthouse and back and talked to him. I talked to him last night; I asked him if he was ready to go back to jail, and he said, yes, sir, and Mr. Milam was standing there and I said, `Frank, suppose we don't handcuff you, are you going to run?' He said, `No use to run, you will get me anyhow.' Have noticed him in the hold-over, today at noon, his conduct in there; took him from there to the sheriff's office and he sat around in the office smoking a couple of cigars, came on back in smoking a cigarette in there; three or four of these witnesses out there came up there to the loor and talked to him through the door. I have handled lots of prisoners and I found him to be an ordinary prisoner like any other man charged with murder; have noticed nothing about his conduct, his conversation or anything else that would lead me to believe there was anything mentally wrong with him in any way."
If the conversation detailed by the witness had any bearing on the question of his guilt or innocence of the crime charged against him, it would be clearly inadmissible, but as it did not and could not have any bearing on that issue, but would only have a tendency to aid the jury in passing on the question of his plea of insanity, the testimony was admissible. (Adams v. State,34 Tex. Crim. 470; Burt v. State, 38 Tex.Crim. Rep.; Cannon v. State, 41 Tex.Crim. Rep.; Reinhard v. State,52 Tex. Crim. 624.) Neither was it improper to permit the witness to state that the appellant did not conduct himself in jail like he did on the trial, and that he had never noticed anything peculiar about him outside of the court-room. These various bills were qualified by the court in approving them. The court says: "The witness was not permitted to give an opinion as to the sanity of the defendant. He testified that he had known defendant ever since he had been in jail right after the homicide, that he went to the jail every day, that he saw the defendant every day and he had conversations with him and had noticed defendant while in the holdover during the trial, and the testimony was permitted to be adduced to support the theory that he was simulating insanity during the trial and before the jury. The witness was merely permitted to testify, having shown sufficient acquaintance to do so, that he never noticed anything peculiar about defendant's conduct, appearance or speech that *Page 117 
would lead him to believe there was anything wrong mentally with the mind of defendant." As qualified the bills present no error.
Appellant also in various bills objected to the testimony of Miss Annie Stasny, Tom Gasner and Joe Repka. These witnesses all testify to having known appellant for a number of years. Miss Stasny testified she was a sister of the deceased and often visited her sister at the home of appellant during a period of fifteen years. Tom Gasner said he had known appellant for four years and lived a neighbor to him, and frequently met and talked to him. That he had seen him every week for four years immediately preceding the trial. Joe Repka testified he had known appellant for eighteen or twenty years. That during a portion of the time they worked adjoining farms, and during that time met about every day. Saw him about every week after appellant began working in the saloon at Brookshire. Each of these witnesses detail sufficient facts and show sufficient acquaintance with him as authorized the court to permit them to state that during their association and acquaintance with appellant there was nothing that led them to believe there was anything wrong with his mind. We had the question before us in the case of Jordan v. State,64 Tex. Crim. 187, when a non-expert witness will be permitted to express an opinion as to the sanity or insanity of a person on trial, and we there reviewed the authorities. We do not deem it necessary to do so again, but under the rules there announced the court committed no error in admitting the testimony of the witnesses named above and complained of in the bills of exception stated.
There was no exception reserved to the charge of the court seeking to point out any errors in the charge as given, but exceptions were reserved to the failure of the court to give some six special charges requested. One of them requested the court to charge the jury if they believed the defendant was afflicted with disease, and that such disease, taken in connection with the long continued use of ardent spirits, and with the recent use of ardent spirits, produced temporary insanity, the jury should acquit. There was no evidence calling for such a charge. There was no evidence that appellant was suffering from any disease at the time he killed his wife, nor at the time of this trial.
As the court fully instructed the jury they could not consider the failure of the defendant to testify as a circumstance against him in language frequently approved by this court, there was no error in refusing the special charge on this issue.
There was no evidence that appellant was suffering from delirium tremens or mania a potu at the time of the homicide, therefore there was no error in refusing the charge in regard to appellant being permanently insane at the time of the homicide from the long continued use of intoxicating liquors. Our Code, in article 41, has eliminated intoxication and temporary insanity produced by voluntary use of intoxicants as a defense to crime. There being no evidence of what is defined as "settled insanity" from the use of intoxicants in the record before us the court did not err in refusing to submit such issue. Delgado v. *Page 118 
State, 34 Texas Crim Rep., 157; Ex parte Evers, 29 Texas Crim. App., 539, and Evers v. State, 31 Tex.Crim. Rep..
The court's charge in presenting the issue of insanity, and special charge No. 3 given at the request of appellant, fully and completely present this issue as made by the testimony to the jury, therefore there was no necessity to give the other special charges requested on this issue.
The doctrine of insanity or non-accountability from an "irresistible impulse" alone has never received the sanction of this court. Hurst vs. State, 40 Tex.Crim. Rep.; Cannon v. State, 41 Tex.Crim. Rep.; Lowe v. State, 44 Tex. Crim. 224; Thomas v. State, 55 Tex.Crim. Rep.; Kirby v. State, 68 Tex.Crim. Rep., 150 S.W. Rep., 455.
Neither has the doctrine that the State must prove the person on trial sane beyond a reasonable doubt ever received the sanction of this court. While such a rule prevails in some jurisdictions, yet a large majority of the courts of final resort in the United States adhere to the rule recognized and enforced by the decisions of this court — that when the State has proven appellant guilty of the crime charged beyond a reasonable doubt, and he seeks to relieve himself of punishment for having committed the crime by proof that he was insane, that the burden is upon him to show by a preponderance of the evidence that his mind was in such condition that he did not know right from wrong as to the particular act committed. Suppose before announcing ready for trial a complaint had been filed charging that he was insane, and a trial had on that issue prior to this trial. Would anyone contend that it would be necessary to prove that appellant was insane beyond a reasonable doubt before a jury would be authorized to so find? We do not think so, but they would be authorized to find him insane upon a preponderance of the testimony, and because he elected to have no such trial, and interposed the plea as a defense to the crime, it would not and should not change the rule of law as applicable to this issue alone. This matter was thoroughly discussed by this court in the case of Webb v. State, 9 Texas Crim. App., 490, and King v. State, 9 Texas Crim. App., 515, and in those cases it was held that the doctrine the State must prove beyond a reasonable doubt that a person was sane, not to be the correct rule. Judge Hurt entered his dissent to such holding in the King case, supra, but the rule as announced by Judges White and Winkler in the Webb case has always prevailed in this court, and in subsequent decisions adhered to by Judge Hurt as well as the other members of the court. This question is no longer an open one in this State, and we think the rule a correct one under the provisions of our Penal Code and Code of Criminal Procedure
In bill of exceptions No. 8 it is made to appear that counsel for the State in argument said: "While the defendant was in a saloon drinking good whisky, his wife was out in the field picking cotton to support her children," and the court refused to instruct the jury not to consider the remarks. Such remarks had basis in the testimony. Witnesses for appellant testifying to conditions tending to show he was *Page 119 
insane, testified to him tending bar for one of the witnesses for some two years; that at times he became intoxicated, while other witnesses testified that his wife had picked cotton for them while appellant was tending bar. Comments upon testimony legitimately in evidence, and deductions drawn therefrom, are never improper.
In bill No. 17 it is shown that counsel for the State in the closing argument said: "When there is no other defense, you will always find them resorting to the low-down, cowardly, stinking defense of insanity." Appellant's only defense was that he was insane. So reference to the fact that this was his only defense was legitimate. If the remarks were improper, it consists in the fact that he termed this defense a "low-down, cowardly, stinking defense." In the American  English Ency. of Law and Practice, vol. 5, page 366, it is said: "Just and fierce invective, based upon the facts in evidence and all legitimate inferences therefrom, is not discountenanced by the courts. Thus new trials have been refused when the error assigned was the application to parties or witnesses by counsel in argument of the terms `assassin, or murderer, fiend or scoundrel, low-down whore, liar, thief, or robber, tramps,' and other denunciatory epithets apparently warranted by the evidence in the case," citing cases from almost every State in the Union, including many from this court, towit: Glasgow v. State, 50 Tex.Crim. Rep.; Tune v. State, 49 Tex.Crim. Rep.; Choice v. State, 54 Tex. Crim. 517; Vann v. State, 48 Tex.Crim. Rep.; Martinez v. State, 57 S.W. Rep., 838; Mason v. State, 81 S.W. Rep., 718; Lowe v. State, 78 S.W. Rep., 691; Johnson v. State, 53 S.W. Rep., 105; Miller v. State, 47 Tex.Crim. Rep.; Ball v. State, 78 S.W. Rep., 508; Drye v. State, 55 S.W. Rep., 65. However, vituperation and personal abuse of a person on trial, calculated to inflame the passions and prejudice of a jury, disconnected with the trial, is highly improper and will not be tolerated. The remarks in this instance had no further reference to appellant than to characterize the defense interposed, and could and would only be taken by the jury as the opinion of counsel of such defense, and is not of the character that would authorize us to reverse a case because of such intemperate remarks.
The only other bill of exceptions in the record complains of the action of the court in permitting the jury to propound certain questions, which he had the stenographer take down in writing, and then had the stenographer to take down his reply to such questions, which were then handed to the jury in the following form:
"Court: What is it you want to know of the court? Jurors: Some of the jury want to know if there is any difference between capital punishment and death, — the definition of capital punishment. Court: A capital offense means one that the death penalty can be inflicted in. Any offense for which the death punishment can be assessed is a capital offense. Capital punishment means the excessive punishment — the death punishment. Juror: A man that voted capital punishment, that would mean to inflict the death penalty. Court: Capital punishment is the death punishment. C.W. Robinson, Judge." *Page 120 
Article 754 provides that the jury, after having retired, may ask for further instructions touching any matter of law. The jury shall appear in a body, and through their foreman, either verbally or in writing, state to the court the particular point of law upon which they desire instruction, and the court shall give such instruction in writing. This statute was complied with in this case. The fact the court permitted the jury to propound the question orally was authorized by this article, but he gave them no oral answer. He had the stenographer write out the question and his answer thereto, signed same, and this written instruction was delivered to the jury. All the court did was at the request of the jury define a capital offense and capital punishment. He could have refused to define these terms had he so desired, but as he saw proper to answer the questions, and defined the terms properly, no error is presented.
The only other question presented to the court is on affidavit, attached to the motion for new trial, of Mr. Crenoski, of counsel for defendant, in which he says: "That he received information from a reliable source that on the evening of the 9th of April, while the jury was at their supper, some of the jurors drank one or two steins of beer." The fact that a juryman in eating his meal drank a glass of beer as a part of the meal presents no error. It is only where some of the jurors become intoxicated, that the drinking of intoxicants becomes reversible error. Jack v. State, 26 Tex. 1; Tuttle v. State, 6 Texas Crim. App., 556; Rider v. State, 26 Texas Crim. App., 334.
The death penalty being assessed in this case we have carefully reviewed each assignment in the record. Appellant made no defense other than he was insane, and, therefore, not responsible for his act. The court admitted no improper evidence on this issue, fairly submitted it to the jury, and the jury found that he was sane, and from the testimony adduced at the hearing it is not surprising that they did so find. Under the evidence the writer, had he been a member of the jury, would have been loath to assess the death penalty. It is true the record discloses no justification for the act, and we are firmly convinced that appellant was not insane. Yet he was a man given to drinking intoxicating liquors; had drunk some whisky that morning; he had been worried and harassed by the lingering illness and death and burial of his oldest girl; he believed that some people were trying to separate him and his wife, and when she told him she was going to quit him and go home, he was in that frame of mind which doubtless rendered him reckless of consequences, and while in such frame of mind he shot and killed his wife. There were, so far as this record discloses, no antecedent menaces or grudges on his part. It was an act done from an impulse arising from no sufficient or just cause. It is true our law takes no notice of length of time in the forming of an intent to kill. It may be formed in an instant of time, and if formed, it is murder. There is no doubt of appellant's guilt of murder and he should be severely punished, but whether or not the circumstances called for the highest punishment known to the law is a matter of doubt in *Page 121 
the mind of the writer. This is a question, however, that the law has confided to the jury, and as there is evidence authorizing a finding of a fixed and determined intention to kill upon a provocation that should not have provoked that degree of anger or rage as would render appellant incapable of not knowing what he was doing and the consequences of his act, we do not feel authorized to disturb the verdict of the jury because of the punishment assessed.
The judgment is affirmed.                           Affirmed.